DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iaccino et al. US Patent 8,937,205.
Regarding claims 1, 5, 7, and 17, Iaccino teaches a process for producing paraxylene comprising (See Figure):
a) Directing a first hydrocarbon stream to a hydrocracker to produce a cracked hydrocarbon product 11 (column 13 line 54);

c) Further separating the liquid stream 15 by distillation to obtain a toluene rich stream 22 (column 14 line 6);
d) Reacting the toluene rich stream with methanol to produce a paraxylene product 26 (column 14 line 14).
Iaccino does not explicitly teach the toluene stream is at least 70wt%, however Iaccino does teach that the second separator for step (c) also separates the C8+ stream 15 into lights 21, C8-C9 in stream 23, and C10 in stream 24, thus leaving a toluene rich stream 22. The distillation is considered common in the art for an aromatic stream, and would be conventional to obtain a toluene stream of at least 70 wt%. Further, it is implied by the term ‘toluene-rich’ that the stream contains mostly toluene.
Regarding claim 2, the first hydrocarbon stream comprises natural gas liquids, natural gas condensate, naphtha, distillate, gas oils, crude oils, and or resid (column 4 lines 45-50).
Regarding claim 3, the cracking can be done with a catalytic cracker (column 5 line 47).
Regarding claim 4, the cracked hydrocarbon product contains little aliphatics which are further separated (Figure, Table 1).
Regarding claim 6, the gas stream comprises C7- thus includes methane, ethane, propane, and butane (column 13 line 62).
Regarding claim 8, a xylene stream 23 is obtained from the second distillation concurrently with obtaining the toluene stream. The xylene stream 23 is then sent to a transalkylation unit 16 to produce paraxylene 35 (column 14 lines 22-32).
Regarding claims 9 and 10, a C9 stream 23 is obtained from the second distillation (column 14 line 28), which may be recycled upstream to the cracker. 
Regarding claim 11, the selectivity to paraxylene is at least 80% thus implies a product amount of 95 wt% (column 13 line 32).
Regarding claim 12, Iaccino does not explicitly mention of extractive distillation.
Regarding claims 13 and 14, the liquid stream is a C8+ rich stream as the majority of the C7- is removed overhead. Thus, it is taken that the liquid stream comprises less than 1 wt% aliphatic hydrocarbons.
Regarding claim 15, the toluene stream 22 is directly sent to the methylation reactor 16 and bypasses a disproportion or hydrodealkylation. 

Regarding claims 18, Iaccino teaches a system for producing paraxylene comprising: 
a) A cracker for cracking a first hydrocarbon stream to produce a cracked hydrocarbon product 11 (column 13 line 54);
b) A first separation unit 12 for separating the cracked hydrocarbon product 11 by distillation to obtain a gas stream 13 and a liquids stream 15 comprising C8+ aromatics (column 13 line 60);
c) A second separation unit 18 for separating the liquid stream 15 by distillation to obtain a toluene rich stream 22 (column 14 line 6);

Regarding claim 19, the toluene stream 22 is directly sent to the methylation reactor 16 and bypasses a disproportion or hydrodealkylation unit.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iaccino et al. US Patent 8,937,205 in view of Davies et al. US Publication 2017/0129828.
Regarding claim 16, Iaccino does not explicitly teach the hydrocracking conditions but accepts them as what is known in the art to produce an aromatic feed for producing paraxylenes.
Davies teaches a process for hydrocracking a hydrocarbon feedstream. The product produced includes aromatics including paraxylene precursors. The conditions comprise temperatures of 425-580 °C and 300-5000kPa ([0008]). The cracking produces a stream where chemical grade toluene can be obtained ([0080]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Iaccino’s hydrocracking step with the conditions of Davies because the modification will produce a cracked effluent comprising aromatics and toluene. One would be willing to combine the two because providing a feedstream rich in toluene would improve paraxylene yield and save on unnecessary purification steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772